DETAILED ACTION
Claims 1-24 are pending as amended on 08/25/22,
claims 9-14, 19 & 21-22 being withdrawn.

Response to Amendment
This final action is a response to the amendment filed on August 25, 2022.  Claims 1, 6-8, 20 & 23-24 have been amended as a result of the previous action; the 112 rejections have been withdrawn & the art rejections have been substantially maintained or modified accordingly.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 25, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 15, 20 & 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Draexelmaier, DE 10 2008 009766 (machine translation attached).
The prior art teaches a known method for manufacturing laminated trim in which a first layer (22) & first lamination (26) are bonded/pre-cured under a first temperature & pressure, and thereafter, a second layer (20) & second lamination (28) are bonded to the first layers under a second, greater temperature & second, greater pressure which also acts to cure the first layers, and a rear plastic reinforcement layer (24) is then formed thereon (throughout, e.g. [0038, 0046, 0054-0055 & FIGS. 1-3]).  The first layer may comprise wood veneer & the second layer may comprise metal film [0053, 0055].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 16-18 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Draexelmaier, DE 10 2008 009766 (machine translation attached).
With regard to claims 4, 8 & 16-18, the teachings of Draexelmaier have been detailed above, and the first/second laminations may be carried out with exemplary pressing times of “up to 6 minutes” and “5 minutes” respectively, wherein “up to 6 minutes” is inclusive of less than 5, and thus could be considered to meet the ‘first/second pressing times’ claim limitations – in any event, it would at least have been obvious for one of ordinary skill in the art to arrive at the claimed press time differentials via routine experimentation with the one remaining variable of temperature/pressure/time when carrying out these laminating steps.
With regard to claim 24, while Draexelmaier describes placing all the layers together at once in this stepwise lamination process, it would have been prima facie to reorder the layerings of any materials which are said to be “unchanged” (i.e. the ‘second layer’) either before or after the first lamination step as layering before or after the first lamination step would have been the only possibilities, each obvious to try and each predictably producing substantially similar results.


Examiner also notes US 2016/0046105, US 2011/0220271 & US 2008/0149262
as relevant to the pending claims.


Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed August 25, 2022 with respect to the prior art rejections of the claims have been fully considered but are not persuasive.  With regard to claim 1 and Applicants’ apparent argument that the prior art fails to teach “a second, subsequent lamination step”, because the multiple plies are characterized by Applicants as ‘a single assembled layer’, this is not persuasive.  The application of a ‘second layer’ prior to the first heating step, which is said to be ‘unchanged’ in that step, and which is only laminated in a subsequent step is considered to meet the claim as written.  The prior art clearly teaches a stepwise lamination process where distinct layers are cured at distinct intervals as in Applicants’ invention.  With regard to claim 24, where Applicants have amended the claim to set forth a subsequent placement of such a ‘second layer’, Examiner maintains that merely reordering the layering/heating steps of the prior art (especially wherein the layers in question are already unchanged by those steps) would have been prima facie obvious for one of ordinary skill and produced substantially the same result.  With regard to claim 23, veneers/metal films were also conventional layer materials which were taught by Draexelmaier.  The instant claims as written remain fairly broad and are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745